DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 27 August 2021.

Response to Amendment
Claims 1-10 have been canceled. Claims 11-15 have been amended. Claims 11-15 are pending.
In view of the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 2 June 2021) are withdrawn. In view of the replacement drawing sheet, the objection to the drawings is withdrawn. In view of the amendments to the claims, the objections thereto are withdrawn.

Response to Arguments
In view of Applicant’s argument that the terms “compressing unit” and “expanding unit” in claim 11 should not be interpreted through 35 USC 112(f) (Remarks filed on 27 August 2021, p. 7, lines 3-5), Applicant’s argument is persuasive, as the terms have been deleted from the claim. 
Applicant’s argument that the term “separating apparatus” should not be interpreted through 35 USC 112(f) (Remarks filed on 27 August 2021, p. 7, lines 5-7) is unpersuasive. The Office must apply 35 USC 112(f) in appropriate cases. The limitation of a “separating apparatus” would not be understood by persons of ordinary skill in the art to have a sufficiently definite meaning or convey sufficient structure for performing the function of “separating.” The specification must be relied upon for this structure, and it provides a structure which may perform this function (Fig. 8; [0025]: electrostatic dust 
Regarding the rejection of claim 11 under 35 USC 103 over prior arts Saito et al. (JP2012033577A) and Yang (US 5,281,245), Applicant’s argument (Remarks, p. 7, “For instance” and last para.) is persuasive. The rejection of claim 11 is withdrawn in view of the amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kasumi Kanetaka on 1 November 2021.
The application has been amended as follows: 
Claim 11
A conveying heating apparatus, comprising: a heating chamber for heating an object to be heated that allows the heated object to pass into the heating chamber by a conveying apparatus[[,]]; and

a gas purifying apparatus to which a gas, in which an atmospheric gas or an inert gas and a substance vaporized by heating have been mixed, is supplied from the heating chamber,
wherein the gas purifying apparatus includes 
of an air blower, the air blower being configured to blow 
a path former into which the blown gas 
a collecting vessel configured to collect a substance liquefied by the path former, 
wherein the path former has a path of a cross-sectional area for compressing the blown gasa larger cross-sectional area for expanding the compressed blown gas, and 
wherein the path of the the larger cross-sectional area are continuously formed in the path former.
Claim 12
Line 2: “claim 11, wherein the expanded compressed gas 
Claim 13
Line 2: “claim 12, wherein the expanded compressed gas 
Claim 14
Line 2: “claim 11, wherein the expanded compressed gas 
Claim 15
Line 3: “the atmospheric gas or the inert gas to the  to be heated.”

Reasons for Allowance
Claims 11-15 are allowed.

A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 11-15. The concept of a conveying heating apparatus comprising a heating chamber for heating an object to be heated that allows the heated object to pass into the heating chamber by a conveying apparatus; and a gas purifying apparatus to which a gas, in which an atmospheric gas or an inert gas and a substance vaporized by heating have been mixed, is supplied from the heating chamber, wherein the gas purifying apparatus includes a supply opening positioned at an outer periphery of blades of an air blower, the air blower being configured to blow, the gas in which the atmospheric gas or the inert gas and the substance vaporized by heating have been mixed; a path former into which the blown gas flows, and a collecting vessel configured to collect a substance liquefied by the path former,  wherein the path former has a path of a cross-sectional area for compressing the blown gas, and a path of a larger cross-sectional area for expanding the compressed blown gas, and wherein the path of the cross-sectional area and the path of the larger cross-sectional area are continuously formed in the path former (claim 11) is considered to define patentable subject matter over the prior art.
The invention provides a flux recovery apparatus that may be of reduced cost and size, as it does not depend on a cooling ability ([0017]).
The closest prior art is regarded to be Saito et al. (JP2012033577A), which discloses a reflow device 100 comprising a conveyor in which an object is heated between a carry-in inlet 101 and a carry-out port 102 (Fig. 1; [0025]), wherein a flux component evaporates and diffuses into heated atmospheric gas ([0026]) that is nitrogen ([0027]), and wherein atmospheric gas filled in the heating zone is introduced into the flux recovery device 1 ([0028]) (i.e., the gas is supplied to a gas purifying apparatus from a heating chamber) comprising a centrifuge 80 having a cyclone mechanism (Fig. 12; [0088]). However, Saito does not suggest that the flux recovery device should be configured as the gas purifying Elliott (US 2013/0255312 A1) discloses a separation apparatus comprising an input port 2 (i.e., a cross-sectional area), an expansion chamber 6 (i.e., a path of a larger cross-sectional area), and a trap 10 for collecting condensate (i.e., a collecting vessel) (Fig. 1; [0007]). However, Elliott teaches that the apparatus is for removing moisture from air discharged from an air compressor ([0002]), and no suggestion is provided for a heating chamber, an air blower having blades at a supply opening, or a path of a cross-sectional area for compressing a blown gas.
Fu et al. (CN107398123A) discloses a discloses a supersonic swirling capture treatment system for flue gas (Abstract) comprising (Figs. 1 and 2) a compressor 2, a swirling separation pipe 3, and a collection device 4 for collecting condensate ([0028]) (i.e., an air blower, a gas purifying apparatus, and a collecting vessel, respectively), wherein the swirling separation pipe comprises (Fig. 2) straight tubes 32, 34, and 36 ([0028]) that cause a rapid expansion of gas and a liquefaction of water vapor ([0035]) (i.e., a path of a cross-sectional area and a path of a larger cross-sectional area for expanding a compressed blown gas). However, Fu does not disclose a heating chamber for heating an object to be heated, a conveying apparatus, or a vaporized substance, and because Fu is directed toward the supersonic treatment of flue gases from power plants and chemical plants with huge displacements ([0005], [0007], [0030]), the practitioner of teachings of Saito would not have found it obvious to modify Saito to provide a supersonic swirling capture treatment system.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772